Citation Nr: 0011187	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1974 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   

The Board notes that in the appellant's December 1998 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  However, the Board 
observes that in a January 1999 statement, the appellant 
indicated that instead of a Travel Board hearing, he would 
appear at the RO for a Board Teleconference hearing.  A 
letter from the RO to the appellant, dated in November 1999, 
shows that at that time, the RO had scheduled the appellant 
for a hearing on December 15, 1999.  A notation on the letter 
reflects that the appellant failed to show.  The Board 
observes that on the day of the scheduled hearing, Mr. J.D., 
the appellant's representative, submitted a statement which 
showed that the appellant had informed him that he would be 
unable to attend his hearing because he was having trouble 
arranging transportation to the Houston RO.  The appellant, 
in essence, withdrew his request for a hearing and requested 
that the Board consider his claim for service connection for 
a right foot condition.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
foot condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The appellant's claim for service connection for a right foot 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a right foot condition is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that during service, he 
developed a right foot condition.  He maintains that at 
present, his right foot condition is the same as his service-
connected left foot condition, which is diagnosed as 
exostosis of the fourth and fifth left toes, with recurrent 
HM and hyperkeratotic lesions.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
right foot condition is related to service is not competent 
evidence.  Id.

In the instant case, the appellant's service medical records 
show that in May 1976, the appellant was diagnosed with 
athlete's feet.  However, the remaining service medical 
records are negative for any complaints or findings of a 
right foot condition.  In addition, the private medical 
record from the Greenpark Surgery Center, from August 1992 to 
February 1997, are negative for any complaints or findings of 
a right foot condition.  The Board further observes that 
although the Northeast Podiatry records show that in July 
1984, the appellant underwent surgery on his right foot for 
numerous disorders, including a soft tissue mass, third 
metatarsal interspace, a hammertoe deformity, fifth digit, 
and hypertrophy of the base of proximal phalanx, fourth 
digit; and the private medical treatment records from Dr. 
G.M.L. reflect that in November 1995, the appellant was 
diagnosed with a recurrence of an HM, none of the evidence of 
record contains a medical opinion relating the veteran's 
purported right foot ailment with his period of active 
service.

The Board recognizes that the appellant contends that at 
present, his right foot condition is the same as his service-
connected left foot condition, which is diagnosed as 
exostosis of the fourth and fifth left toes, with recurrent 
HM and hyperkeratotic lesions.  However, even if the Board 
were to assume that the conditions affecting the veteran's 
right and left foot were of the same nomenclature, the fact 
still remains that there is no competent medical evidence 
relating the claimed right foot ailment to the veteran's 
period of service, or to his service-connected left foot 
condition.  See Caluza, supra; Anderson v. West, 12 Vet. 
App. 491, 496 (1999).  Thus, as it the province of trained 
health care professionals to render an opinion as to either a 
medical diagnosis or medical etiology, the appellant's lay 
allegations standing alone are an sufficient basis to find 
this claim well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra).

Consequently, in the absence of a right foot disability 
during the appellant's period of service, competent medical 
evidence relating any such current disability with service, 
or with his service connection left foot condition, is 
required to find this claim plausible.  See Anderson and 
Caluza, both supra.  Therefore, the Board concludes that the 
appellant has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that this claim is 
well grounded.  Accordingly, service connection for a right 
foot condition must be denied.

In an appeal, such as this one, where the appellant fails to 
submit evidence in support of a plausible claim, the VA is 
under no duty to assist the appellant in any further 
development of the claim.  See 38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well-grounded).  Further, 
the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim is the veteran's alone and is 
not relieved by the benefit of the doubt provision.  See 38 
U.S.C.A. § 5107(b); Epps v. Gober, supra.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

As the foregoing discussion explains the need for competent 
medical evidence of a current right foot disability, which 
can be linked to the appellant's active duty service, or to 
his service-connected left foot condition, the Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to complete his application for service 
connection for a right foot condition.  See Robinette, 8 Vet. 
App. at 77-78.


ORDER

Entitlement to service connection for a right foot condition 
is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

